     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 1 of 12 Page ID #:541



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     JERRY C. YANG
4    Assistant United States Attorney
     Chief, Riverside Branch Office
5    CHRISTIAN R. ACEVEDO (Cal. Bar No. 323718)
     Special Assistant U.S. Attorney
6    Riverside Branch Office
          3403 10th Street, Suite 200
7         Riverside, California 92501
          Telephone: (951) 276-6922
8         Facsimile: (951) 276-6202
          E-mail:    christian.acevedo@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                           UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,                ED CR No. 19-28-JGB-1

14              Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
                                              FOR DEFENDANT ROSHAD BLAKE GREEN
15                    v.
                                              Hearing Date: May 17, 2021
16   ROSHAD BLAKE GREEN,                      Time: 2:00 p.m.
                                              Courtroom of the Honorable
17              Defendant.                    Jesus G. Bernal

18

19         Plaintiff, United States of America, by and through its attorney
20   of record, the Acting United States Attorney for the Central District
21   of California, and Special Assistant United States Attorney Christian
22   R. Acevedo, hereby files its Sentencing Position.
23   //
24   //
25

26

27

28
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 2 of 12 Page ID #:542



1          This Sentencing Position is based upon the attached memorandum

2    of points and authorities, the files and records in this case, the

3    United States Probation Office’s Presentence Investigation Report and

4    such further evidence and argument as the Court may permit.

5    Dated: May 3, 2021                    Respectfully submitted,

6                                          TRACY L. WILKISON
                                           Acting United States Attorney
7
                                           BRANDON D. FOX
8                                          Assistant United States Attorney
                                           Chief, Criminal Division
9
                                           JERRY C. YANG
10                                         Assistant United States Attorney
                                           Chief, Riverside Branch Office
11

12
                                           /s/ Christian R. Acevedo
13                                         CHRISTIAN R. ACEVEDO
                                           Special Assistant U.S. Attorney
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            ii
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 3 of 12 Page ID #:543



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          Defendant Roshad Blake Green (“defendant”) shamelessly partook

4    in a widespread mail theft, identity theft, and bank fraud scheme.

5    The government respectfully requests that the Court impose a sentence

6    of 54 months’ imprisonment, followed by a three-year term of

7    supervised release, and that the Court order defendant to pay

8    $1,324.01 in restitution and a $200 special assessment.            This

9    sentence is warranted based on defendant’s calculated choice to steal
10   from and defraud many people and banks, the absence of significant
11   mitigating circumstances, and defendant’s criminal history.
12   II.   STATEMENT OF FACTS
13         Beginning on a date unknown and continuing until at least on or
14   about January 15, 2019, in Riverside and San Bernardino Counties,
15   within the Central District of California, and elsewhere, defendant
16   and his co-defendant, Lizet Viramontes (“Viramontes”) knowingly and
17   with intent to defraud federally insured financial institutions
18   (“banks”), devised and executed a scheme to obtain money, funds,

19   credits, assets, and other property in the custody and control of the

20   banks by means of material false and fraudulent pretenses,

21   representations, and promises, and the concealment of material facts.

22   (Plea Agreement, ECF No. 105, ¶ 12.)

23         The bank fraud scheme that defendant and Viramontes executed

24   involved stealing mail and impersonating bank customers, whom

25   defendant and Viramontes knew to be real people.           Defendant and

26   Viramontes would steal mail from mailboxes in Riverside and San

27   Bernardino Counties and elsewhere and would use the stolen mail to

28
                                             1
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 4 of 12 Page ID #:544



1    obtain personally identifiable information (“PII”) of real people, as

2    well as credit or debit cards belonging to real people.            Defendant

3    and Viramontes would then rent post office boxes in their own names.

4    Defendant and Viramontes would then contact victims’ banks and,

5    impersonating their victims, would arrange for the victims’ addresses

6    to be changed, such that the victims’ mail from their banks would be

7    sent to defendants’ post office boxes.         Defendant and Viramontes

8    would then receive victims’ blank checks, debit and credit cards at

9    the post office boxes controlled by defendant and Viramontes without
10   victims’ knowledge or authorization.        Defendant and Viramontes would
11   use the intercepted checks, credit and debit cards to make
12   unauthorized purchases at retail locations or to obtain cash from
13   ATMs.   Defendants acted with intent to defraud in that they acted
14   with an intent to steal from and cheat the banks.           Id.
15         In furtherance of the scheme, defendant committed acts meant to

16   defraud the banks, including the following acts:

17         On or about August 9, 2018, defendant, without authorization,

18   attempted to make a $1,226 purchase at a Walmart in Rialto,

19   California, using an American Express card ending in 2025 in the name

20   of victim A.M. Id.

21         On or about August 9, 2018, defendant, without authorization,

22   attempted to make a $159 purchase and an $828 purchase at a Walmart

23   in Fontana, California, using an American Express card ending in 2025

24   in the name of victim J.M.       In so doing, defendant knowingly used,

25   without lawful authority, means of identification, that is, victim

26   J.M.’s name and victim J.M.’s American Express account number ending

27   in 2025, which defendant knew belonged to a real person, J.M.             Later

28
                                             2
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 5 of 12 Page ID #:545



1    that day, defendant called American Express Bank, pretending to be

2    victim J.M., and then again later pretending to be victim J.M.’s

3    mother, A.M., regarding the attempted $828 purchase at Walmart, and

4    requested that American Express send a new credit card to defendants’

5    post office box.      Id.

6          On or about August 10, 2018, defendant stole mail from J.M. and

7    A.M.’s residential mailbox.       Id.

8          On or about December 4, 2018, defendant, without authorization,

9    made a $1,675.51 purchase at a Walmart in Colton, California, using a
10   Bank of America card ending in 6440 in the name of victim K.N.             Id.
11         On or about January 15, 2019, at an Econo Lodge hotel in San

12   Bernardino, California, defendant possessed approximately 69 pieces

13   of stolen mail.      Id.

14         During the scheme, defendant and Viramontes victimized at least

15   370 different people and businesses by possessing their mail, PII,

16   bank information, checks or other negotiable instruments, or by using

17   victims’ information to their benefit without authorization.             The

18   loss amount associated with the scheme is at least $391,000

19   ($74,753.06 in actual losses), calculated using the face value of

20   checks and other negotiable instruments they unlawfully possessed

21   between August 2018 and January 2019, the dollar value of fraudulent

22   bank or retail transactions, and attributing a $500 value to each

23   unauthorized access device (bank, credit, or debit account number)

24   they possessed.      The losses organized by financial institution are as

25   follows:

26         Bank of America :     $5,478.10

27         Capital One:    $1,341.34

28
                                             3
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 6 of 12 Page ID #:546



1          Citibank: $18,269.77

2          Discover Bank: $6,554.45

3          Netspend Bank: $2,648.20

4          Synchrony Bank: $36,969.88

5          BBVA Bank: $6,267.76

6          US Bank: $3,940

7          Vons Credit Union: $6,665

8          Wells Fargo Bank: $32,061.22

9          Mail held and intended for delivery to the post office boxes
10   controlled by defendant and Viramontes, and mail actually delivered
11   to those boxes, contained unauthorized checks and access devices
12   reflecting a minimum value under the Sentencing Guidelines of at
13   least $13,500 in intended losses. The cars used by defendant and
14   Viramontes contained stolen mail, PII, and unauthorized checks and
15   access devices reflecting a minimum value under the Sentencing
16   Guidelines of at least $95,109.08 in intended losses.           Defendants’
17   Econo Lodge hotel room contained stolen mail, PII, and unauthorized
18   checks and access devices reflecting a minimum value under the

19   Sentencing Guidelines of at least $151,194.32 in intended losses.

20   Id.

21   III. GUIDELINES AND CRIMINAL HISTORY CALCULATION

22         On April 12, 2021, the United States Probation Office (“USPO”)

23   disclosed its Presentence Report (“PSR”), calculating a guidelines

24   range of 41 to 51 months for count five, based on an offense level of

25   20 and a criminal history category of III. (PSR ¶ 80.)            The USPO

26   further noted that the term of imprisonment on count eleven must be

27   imposed consecutively. (PSR ¶ 79.)

28
                                             4
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 7 of 12 Page ID #:547



1          The government concurs with the PSR’s calculation of defendant’s

2    criminal history, offense level, and corresponding guidelines range.

3    The government further recommends a downward variance because

4    defendant has taken steps to mitigate the spread of COVID-19 by

5    agreeing to make all court appearances virtually.

6    IV.   GOVERNMENT’S SENTENCING RECOMMENDATION

7          The Sentencing Guidelines are “the ‘starting point and the

8    initial benchmark’ . . . and are to be kept in mind throughout the

9    [sentencing] process.”      United States v. Carty, 520 F.3d 984, 996
10   (9th Cir. 2008) (internal citations omitted).          The Supreme Court and

11   the Ninth Circuit recognize a “Guidelines sentence ‘will usually be

12   reasonable.”    Rita v. United States, 551 U.S. 338, 351 (2007).

13         Section 3553(a) sets forth factors for the Court to consider

14   alongside the Guideline range.       A sentence of 54 months’ imprisonment

15   is appropriate in light of “the nature and circumstances of the

16   offense,” “the history and characteristics of the defendant,” and the

17   need for the sentence “to reflect the seriousness of the offense, to

18   promote respect for the law, and to provide just punishment for the

19   offense,” and “to afford adequate deterrence to criminal conduct.”

20   18 U.S.C. §§ 3553(a)(1), (a)(2)(A), and (a)(2)(B).

21         A.    Seriousness of the Offense

22         Defendant’s scheme was far-reaching and had a drastic impact on

23   the community.     Defendant victimized citizens within the Central

24   District who entrusted the U.S. Postal Service with safeguarding

25   financial and personal documents.        Defendant was relentless in

26   stealing mail to fuel his and his co-defendant’s fraudulent scheme.

27   People use the mail every day, as well as checks and credit cards,

28
                                             5
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 8 of 12 Page ID #:548



1    and they do so with the expectation that their mail, checks, and

2    credit card information will not be stolen and abused.            Defendant’s

3    crime exposed the public to tangible harm, and his sentence must

4    reflect that.

5          Defendant was on a non-stop fraud spree with his co-defendant,

6    stealing mail and victimizing hundreds of his fellow citizens.             Not

7    only that, but defendant’s conduct was remarkably brazen.            It takes

8    an extraordinarily determined defendant to steal a victim’s PII and

9    access device, use that device at a store to make purchases, call a
10   bank and pretend to be a victim, then pretend to be that victim’s
11   mother, in an elaborate scheme to get a hold of a victim’s credit
12   card account.    This was hardly a crime of desperation.          Defendant
13   showed total indifference for the security of his fellow citizens’
14   finances and personal information, taking the stolen credit cards,
15   checks, and mail on shopping sprees throughout the Inland Empire.               A
16   54-month sentence would promote respect for the law by showing
17   defendant that his actions do not go unanswered, provide just
18   punishment for the offense, afford adequate deterrence to criminal

19   conduct, and will protect the public from further crimes.            See 18

20   U.S.C. § 3553(a)(2).

21         B.    Nature of the Offense and Defendant’s History

22         The Court should consider the nature and circumstances of the

23   offense and the history and characteristics of defendant.            18 U.S.C.

24   § 3553(a)(1).    As discussed above, the offense involved a brazen

25   theft and fraud scheme that impacted citizens all throughout the

26   Central District of California as well as numerous financial

27   institutions.

28
                                             6
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 9 of 12 Page ID #:549



1           Defendant also has a history of failing to respect the law.              His

2    disregard began no later than the age of eighteen, when defendant was

3    convicted of felony grand theft from the person of another and was

4    sentenced to one year in jail and three years of probation.            (PSR ¶

5    23.)

6           In 2008, defendant served ten days in jail and 3 years of

7    probation for driving with a suspended license – showing that

8    defendant believed that he was above the law in believing he should

9    still be able to drive a car after the state revoked his license.
10   (PSR ¶ 24.)
11          In 2011, defendant continued what he started at 18 and started
12   stealing again – serving nine days in jail and five years of
13   probation for felony grand theft.        (PSR ¶ 27.)
14          In 2013, defendant thumbed his nose at the law again, driving on
15   a suspended license resulting in a sentence of 36 months’ probation
16   as a result.    (PSR ¶ 28.)
17          Finally, defendant would not even pretend to be on his best
18   behavior when it mattered, underscoring his complete disregard for

19   the law.    At the time defendant was out stealing mail and defrauding

20   his fellow citizens in the inland empire, defendant was on probation,

21   having racked up years of supervision from his last two convictions.

22   (PSR ¶ 30.)

23          Clearly, defendant’s prior sentences have done little to deter

24   him from committing future crimes.          Moreover, he has already been

25   sentenced for the same kind of crimes (stealing) and continues to

26   commit these offenses now.       It is time to up the ante to send a

27

28
                                             7
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 10 of 12 Page ID #:550



1    message to defendant that his conduct is not only reprehensible but

2    comes with consequences.

3          At the same time, and to defendant’s credit, and as evidence in

4    mitigation, defendant informed the government he intended to plead

5    guilty well before the trial date, which “permitted the government to

6    avoid preparing for trial and permitted the government and the court

7    to allocate resources efficiently.”          See U.S.S.G. §3E1.1(b).     Also,

8    because defendant agreed to proceed with the remainder of his case

9    over video teleconference and telephone, rather than appearing in
10   person, he has chosen to help prevent the spread of COVID-19.             The
11   government, accordingly, recommends a downward variance for
12   defendant, after taking into account his timely acceptance of
13   responsibility during the ongoing COVID-19 pandemic.
14         Given defendant’s early acceptance of responsibility and

15   willingness to mitigate COVID-19 spread through virtual appearances,

16   a Guidelines sentence, in addition to a downward variance, of 54

17   months’ imprisonment is an appropriate sentence.

18         C.    Avoid Unwarranted Sentencing Disparities

19         The Court should minimize sentencing disparities among similarly

20   situated defendants.      18 U.S.C. § 3553(a)(6).       One way courts ensure

21   consistent sentences for similarly situated defendants across

22   courtrooms, districts, and the country is by applying the sentencing

23   guidelines uniformly.      See United States v. Treadwell, 593 F.3d 990,

24   1011 (9th Cir. 2010) (“Because the Guidelines range was correctly

25   calculated, the district court was entitled to rely on the Guidelines

26   range in determining that there was no ‘unwarranted disparity’ . . .

27   .”); see also Gall v. United States, 552 U.S. 38, 54 (2007)

28
                                              8
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 11 of 12 Page ID #:551



1    (“[A]voidance of unwarranted disparities was clearly considered by

2    the Sentencing Commission when setting the Sentencing Guidelines

3    ranges.”).    Thus, a Guidelines-range sentence in this case will

4    ensure a sentence that is consistent with similarly situated

5    defendants across the country.

6          The Sentencing Guidelines effectively capture defendant’s

7    misconduct while fairly taking into account his criminal history.                A

8    proper Offense Level calculation in this case would put defendant’s

9    offense level at 23.      After acceptance of responsibility (to include
10   a third point), the defendant’s offense level would be 20.             With a
11   Criminal History Category of III, the proper Guidelines Range would
12   be 41 to 51 months. Thereafter, a downward variance is warranted
13   because defendant has demonstrated a clear commitment to keeping his
14   community safe from COVID-19, by agreeing to virtual appearances.
15         In addition, 18 U.S.C. § 1028A and the Sentencing Guidelines
16   call for a 24-month consecutive sentence be applied following the
17   calculation of the appropriate sentence for bank fraud.
18         D.    Restitution

19         Consistent with the plea agreement in this case, the government

20   respectfully requests the Court order defendant to pay total

21   restitution in the amount of $1,324.01 to two victims: $837.76 (Bank

22   of America) and $486.25 (Capital One).

23   V.    CONCLUSION

24         The government respectfully requests that the Court impose a

25   sentence of 54 months’ imprisonment (that is a 33-month term on count

26   five, and a 24-month term on count eleven), followed by a three-year

27   period of supervised release, and a mandatory special assessment of

28
                                              9
     Case 5:19-cr-00028-JGB Document 119 Filed 05/03/21 Page 12 of 12 Page ID #:552



1    $200.    The government further recommends that defendant be ordered to

2    pay $1,324.01 in restitution to the institutions he victimized.

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             10
